Case 1:21-cr-00005-TSK-MJA Document 29 Filed 05/07/21 Page 1of4 PagelD#: 71

U. S. DEPARTMENT OF JUSTICE

Randolph J. Bernard
Acting United States Attorney
Northern District of West Virginia

 

 

Derek W. Hotsinpiller Federal Building

320 West Pike Street Phone: (304) 623-7030
Suite 300 FAX: (304) 623-7031
Clarksburg, WV 26301

March 29, 2021

FILED

Nicholas Compton, Esq.

‘Federal Public Defender’s Office MAY -
651 Foxcroft Ave., Suite 202 7 2021
Martinsburg, WV 25401 U.S. DISTRICT COURT-Wvn
By email: Nicholas Compton@fd.org CLARKSBURG, Wy 26301 °

Re: United States v. Dell Dingle, 1:21cr4 & 1:21er5
Dear Mr. Compton:

This purpose of this letter is to extend to your client, Dell Dingle (hereinafter referred to as
“the Defendant”), the following plea offer:

All references to the “Guidelines” refer to the guidelines established by the United States
Sentencing Commission, effective November 1, 1987, as amended, which are advisory to the Court.

It is agreed between the United States and the Defendant as follows:

1. Plea:

A. The Defendant will plead guilty to Count One of the Indictment in Criminal Action
No. 1:21cr4, charging him with Possession of a Prohibited Object (narcotic), in violation of Title
18, United States Code, Sections 1791(a)(2) and 1791(b)(1); and Count One of the Indictment in
Criminal Action No. 1:2lcr5, charging him with Assault of a Correctional Officer Involving
Physical Contact, in violation of Title 18, United States Code, Section 111(a)(1).

B. The maximum penalty to which the Defendant will be exposed by virtue of his plea
of guilty to Count One of the Indictment in Criminal Action No. 1:21cr4 is imprisonment for a period
of not more than twenty (20) years, a fine of not more than $250,000.00, and at least three (3) years
supervised release. And the maximum penalty to which the Defendant will be exposed by virtue
of his plea of guilty to Count One of the Indictment in Criminal Action No. 1:2lcr5 is
imprisonment fora period of not more than Eight (8) years, a fine of not more than $250,000.00,

Le Lael 0
Dell Dingle, g Date
Defendant

1/&/2)
Nicholas Qompton, Esq. Date
Counsel for the Defendant

 
Case 1:21-cr-00005-TSK-MJA Document 29 Filed 05/07/21 Page 2 of 4 PagelD #: 72

Nicholas Compton, Esq.
March 29, 2021
Page 2

 

and at least three (3) years supervised release. It is further understood by the Defendant that there
is a special mandatory assessment of $100.00 (18 U.S.C. § 3013) per felony conviction, which
must be paid before the date of sentencing by money order or certified check to the United States
District Court. It is also understood that the Defendant may be required by the Court to pay the
costs of his incarceration, supervision, and probation.

2. Sentencing:
A. Recommended Sentence:
1. The United States and the Defendant agree under Federal Rule of Criminal

Procedure 11(c)(1)(C) that the appropriate sentence in Criminal Action No. 1:21cr4 is fifteen (15)
months incarceration for Count One of the Indictment. Further, the parties agree to recommend
that the sentence run consecutive to any sentence the Defendant is currently serving or which has
been previously imposed. The court will also impose the mandatory Special Assessment of
$100.00. No fine is recommended because the Defendant does not have the financial ability to pay
a fine. The parties also recommend that no additional supervised release be imposed.

2. In addition, the United States and the Defendant agree under Federal Rule of
Criminal Procedure 11(c)(1)(C) that the appropriate sentence in Criminal Action No. 1:21 cr5 is
fifteen (15) months incarceration for Count One of the Indictment. Further, the parties agree to
recommend that the sentence run consecutive to any sentence the Defendant is currently serving,
or which has been previously imposed, and will run consecutive to the fifteen-month sentence
imposed in Criminal Action No. 1:21er4. The court will also impose the mandatory Special
Assessment of $100.00. No fine is recommended because the Defendant does not have the
financial ability to pay a fine. The parties also recommend that no additional supervised release be
imposed.

3. The recommended sentence is considered by the government to be adequate under
the circumstances of this case to provide a reasonable sentence for the Defendant’s crimes while
disposing of the case without the expenditure of significant judicial or prosecutorial resources.

B. Sentencing Procedure:

1. The parties waive the right to have a full presentence investigation made prior to
sentencing and request that the court impose the sentences in both cases immediately upon the
acceptance of the guilty pleas.

2. Acknowledging that it is the court’s responsibility to determine whether the agreed
sentences are reasonable sentences after considering the circumstances of the case, and the
background of the Defendant, the United States Attorney’s Office and counsel for the Defendant

Quy Mast of2/

 

Dell Dingle, Da
Defendant

LSS 4 /A/a)
Nicholas C\mpton, Esq. Date

Counsel for the Defendant
Case 1:21-cr-00005-TSK-MJA Document 29 Filed 05/07/21 Page 3 of4 PagelD#: 73

Nicholas Compton, Esq.
March 29, 2021
Page 3

 

agree to cooperate with any preliminary investigation the court may cause to be made prior to the
plea hearing.

3. Waivers:

A. Upon the condition that the court accepts this agreement and imposes the
recommended sentences, the United States and the Defendant waive the right to appeal the
sentences, or to appeal any other issue in either case, on any ground whatsoever.

B. Upon the condition that the court accepts this agreement and imposes the
recommended sentences, the Defendant waives his right to challenge his sentences or the manner
in which they were determined by collateral attack, including but not limited to, by a motion
brought under 28 U.S.C. § 2255 (habeas corpus).

4. Other Charges:

A. In exchange for these pleas of guilty, the United States agrees not to pursue any
other charge(s) against the Defendant related to his conduct on or about May 13, 2019, or on or
about October 19, 2019.

5. Other Matters:

A. The above four (4) paragraphs constitute the entire agreement between the
Defendant and the United States of America in this matter. There are no agreements,
understandings, or promises between the parties other than those contained in this agreement.

B. The Defendant was not debriefed as a part of this plea agreement. Further, he did
not provide any information or any substantial assistance to the government in this case or any
other case. Therefore, the United States will not make a § 5K1.1 “substantial assistance to the
government” motion for this defendant. Likewise, the United States will not make any motions
pursuant to Federal Rule of Criminal Procedure 35 for this defendant. The government will not
recommend any downward departure or variance below the consecutive sentences as stated in
Paragraph 2.A on Page 2 of the plea agreement.

 

Lill Mg o/2

 

Dell Dingle, Date
Defendant

[RE 4/4/ 3)
Nicholas Cdmnpton, Esq. Date

Counsel for the Defendant
Case 1:21-cr-O0005-TSK-MJA Document 29 Filed 05/07/21 Page 4of4 PagelD#: 74

Nicholas Compton, Esq.
March 29, 2021
Page 4

 

Very truly yours,

RANDOLPH J. BERNARD
United States Attorney

wo Co Balter

Christopher L. Bauer
Assistant United States Attorney

As evidenced by my signature at the bottom of the four (4) pages of this letter agreement, I have read
and understand the provisions of each paragraph herein and, hereby, fully approve of each
provision.

 

 

¢
Lk Line 6 ¥VR/2

Dell Dingle, ~~ Dat

Defendant

hin a= 5/2]

Nicholas Spmptod, Esq. Date

Counsel for the Defendant
